United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-3340
                                    ___________

Frederick L. Pitchford,             *
                                    *
           Appellant,               *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Eastern District of Arkansas.
Southland Gaming and Racing; Barry *
Baldwin; Therrin Protze; Troy       * [UNPUBLISHED]
Keeping,                            *
                                    *
           Appellees.               *
                               ___________

                              Submitted: September 23, 2009
                                 Filed: October 5, 2009
                                  ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Frederick Lee Pitchford appeals the district court’s1 dismissal of his
employment discrimination complaint. Pitchford’s only argument in his brief on
appeal is that the district court lacked jurisdiction to rule on the motion to dismiss,
because he failed to pay the filing fee below. This argument fails. See Rodgers ex rel.



      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
Jones v. Bowen, 790 F.2d 1550, 1552 (11th Cir. 1986) (noting that court had expressly
rejected theory that timely payment of filing fee is jurisdictional requirement).

      Accordingly, we affirm. We also deny the pending motion to vacate.
                     ______________________________




                                         -2-